DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.

Response to Arguments
Applicant's arguments filed 4/13/21 have been fully considered but they are not persuasive. 
It is noted that applicant has amended prior pending claims and added new claims. However, applicant fails to specify what specific text of the original filed specification supports each of the amendments.  It is hereby requested that applicant specify where (what specific text of the specification describes) all amendments are disclosed in the specification. 
Applicant asserts that the claims have been amended to overcome the 112 rejections. The examiner disagrees. 
It is unclear what structure disclosed in the specification is intended to correspond to the housing and enclosed chamber. Applicant has not provided for such. It is presumed that the housing is intended to correspond to the cabinet 6., However there is no mention of the cabinet defining any enclosed (does not include any openings, holes, orifices, etc. that are open) chamber. Therefore, this is considered as new matter. If applicant disagrees, then it is hereby requested that applicant specify where such enclosed chamber is described in the specification. Furthermore, it is noted that while the housing is claimed as surrounding “the workstations”, the workstations are not required to be located in the enclosed chamber. The 
In reference to the rejection directed to the lack of structural nexus, connectivity of each of the claimed elements, applicant states: “[i]t is respectfully pointed out that claim 1 recites that the fluidics module is fluidly coupled to a plurality of workstations and configured to pump reagents from containers to the workstations. Additionally, claim 1 now recites that reagent is pumped from the containers “when held by the reagent supply station”. Amended claim 12 now recites that one of the containers of reagent which is held by the reagent supply station.” The remarks nor amendments sufficiently address the structural connectivity of each and all positively claimed elements that are intend to define a single apparatus. For example, there is no indication where the plurality of slide carriers are located. They are not required to be connected to any other of the positively claimed elements. The “configured to hold” clause is directed to what is possible of the plurality of parking stations relative to the plurality of slide carriers not what is required. The claim as drafted does not provide for any definitive location as where the plurality of slide carriers are actually, required to be located. If applicant intends for each of the respective plurality of parking stations to be holding a respective one of the plurality of slide carriers then the claim should clearly specify such.

Furthermore, the plurality or workstations are not required to be structurally connected either of the plurality of slide carriers, garage, reagent supply, nor at least one heater. A collection of unconnected structures does not define a single apparatus. The claim only requires that the (plurality of workstations) be “surrounded by” the housing that coupled to the fluidics module.  Furthermore, it is noted that no other positively claimed element other than the plurality of workstations is required to be surrounded by the housing and none of the claimed positively claimed elements are required to be enclosed in the chamber that is defined by the housing. 
The at least one transport device is not required to be structurally connected to any other positively claimed element nor required to be located in the housing nor enclosed chamber, the at least one transport device is only required to be movable within the enclosed closed chamber. The transport device is not precluded from being located outside of the enclosed chamber and yet capable of being moved outside of and within the enclosed chamber. 
Furthermore, the same is applicable to reagent supply and at least one heater. Neither is required to be structurally connected to each other nor any of the other positively claimed elements. The “that holds containers of reagents” is directed to a possible use/ability of the reagent supply station. If applicant intends for the reagent supply station to comprise, be holding reagent containers, then the claim should clearly provide such and the further 
Furthermore, the “configured to heat reagent” clause in claim 1 does not provide for any structural connectivity to any other positively claimed element nor any definitive relative location of the heater to any other positively claimed element. It is noted that no reagent is positively claimed as element of the invention. Therefore, no reagent is required to ever be present in the apparatus. Furthermore, it is not specified what reagent (located where) is intended to be heated by the at least one heater. It noted that claim 12 only recites “a heater”. The heater is not required to located anywhere specific, be capable of heating any unspecified, unclaimed reagent nor any other positively claimed element, nor structurally be connected to any other positively claimed element. Therefore, the recitation is broader than that of claim 1. The same remarks applicable to the at least one heater of claim 1 are also applicable to the “a heater” of claim 12.   
The claims as drafted are directed to a collective of elements that can be possibly used together in an intended process of use, but are not required to be structurally connected to each other nor have any specific relative location to each other. It is unclear how an apparatus can be defined as claimed, because a list, collection of structurally unconnected elements do not define a single apparatus.  
If applicant intends for all of the other structural elements to located within the housing and/or enclosed chamber and be structurally connected to each other, then the claim should clearly provide for such. 

For reasons stated in the prior Office action and herein above, the examiner maintains that prior 112 rejection, based upon lack of structural nexus/connectivity being provided for in the claims.
Furthermore, it is noted that neither the apparatus of claim 1 nor claim 12 will be able function as claimed without a control module being present and electronically connected to the claimed elements to control the claimed elements to perform the recited actions. The structurally elements alone will not function as intended without being controlled via the control module. However, no such control module is positively claimed in claims 1 and 12.

As to claim 5, applicant has not amended the claim to provide for any definitive structurally connectivity between the structures. The “pumped” clause is directed to a process step relative to the unclaimed microscope slides that is never required to ever occur. The further added “while” clause is directed to a condition that is never required to occur. The claims are directed an apparatus not a process of use relative to the unclaimed microscope slides that never required to be present nor ever held by any of the slide carriers. If applicant intends for each of the one or more nozzles to be fludically coupled to the fluidics module, located within connected to the housing, enclosed chamber, above a corresponding one of the slide carriers at an angle (range as stated) relative to an upper surface of each the slide carriers or for each of the slide carriers to actually be holding a plurality of slides and each of the one more nozzles positioned at an angle relative to an upper surface of the slides of each of the slide carriers, then the claim should clearly provide such. As previously stated, providing for angle range relative to the unclaimed slides that are not required to present is unclear and improper.   

Applicant fails to specify where the amendment of claim 6 is supported within the specification. It is presumed that “the group of microscope slides” refers to the respective group. If so, then it is suggest that the claim be amended to clearly indicate such. The claim states that control module is programmed to while protocols (more than one) is performed on the respective group of microscope slides that the respective group of microscope slides are simultaneously transported.  Although no protocol is defined in the claim nor is any specific, specialized definition provided for in the specification, it is presumed that a single protocol includes multiple steps, such as dispensing reagents to the microscope slides and other steps. However, the examiner fails to locate where is disclosed that the apparatus includes a control module that is programmed to while (simultaneously) more than one protocol (dispensing of reagents to a group of microscope slides) is being performed the group of slides are simultaneously transported. This appears to be new matter. If applicant disagrees, it is hereby requested that applicant provide for where such is described in the specification. 
It is noted that while applicant amended claim 6 to positively claim a respective group of microscope slides, applicant elected not to amend claim 17 to positively such slides. Note claim 7 was also not amended in the same manner as claim 18.  
 As to claim 7, the claim has not been amended to include any definitive structural connectivity between the nozzle assemble and fluidics module. The configured to clause and newly added “pumped” clause is directed to possible, intended use relative to the unclaimed 
As to claims 8, 19, 20, and 21, applicant asserts states “it is respectfully pointed out that the application discloses that workstations have tilted configurations in which a tilt pan is tilted. (See, e.g., originally filed specification at page 58, lines 1-17) New dependent claims 20 and 21 are directed to the tilted configuration. Accordingly, it is respectfully submitted that claims 8 and 19 comply with the requirements of Section 112.” The examiner agrees that the referenced page discusses tilting. Specifically, the first line of the paragraph states: “As shown in FIG. 16, a slide tray 618 is held in the workstation in tilt pan 620.” Furthermore, the publication in paragraph [0121] states: “a tilting mechanism (not shown) that tilts the tilt pan assembly to drain the slide tray toward the rear of the workstation.”  Therefore, as previously stated in the prior Office Action in order for tilting to occur a tilt pan and tilting mechanism must be present claimed as an element of the invention. The entire workstation is not moved/tilted as implied by the claims.  A tilting pan and tilting mechanism is required to be present for any tilting within the workstation to occur. The control module is not a mechanical device that provides for any movement, tilting of anything. Claims 8 and 19 do not mention nor positively claim a tilt pan as an element of the invention and require any slide tray (carrier) in the workstation and be 
It is unclear if the at least one controller of claims 8 and 19 and control module/at least one control module respectively (of claims 3, 6, 10-11, 13, and 17) are one in the same or different. If the same then the claims should be amended to employ consistent language to refer to the same structure. If not, then it is requested that applicant explain the difference and provide for the relative structural nexus of each to the other positively claimed structural elements.  Furthermore, it is noted that the phrase “at least one…” establishes that more than one can be present. Therefore, it is requested that applicant provide for where more than one control module and controller is described in the Specification. 
 As to claim 9, the examiner maintains the previously stated position. The slide heater is not required to be structurally connected to any other prior positively claimed element. The configured to clause is directed to the intended use of the heater relative to unclaimed microscope slides that are not elements of the invention, not required to present, located 
As to claim 10, although applicant has amended the claim to include a programmed control module, as noted above applicant fails to provide where such a control module of this claim and the other claims is disclosed as being programmed as such. Furthermore, it is noted that the claim remains directed to what is intended to be done to the unclaimed microscope slides. No microscope slides bearing any specimen nor of any kind are positively claimed as elements of the apparatus located in any specific locations. No microscope slides are ever required to present in, on, any slide carriers or workstations. The claims are directed to an apparatus not a process of use. The same above is applicable to claim 11 in reference to the containers. No containers are positively claimed as elements of the apparatus. Furthermore, there is no explanation as to what is meant by “switch between the containers”. (see also claim 13). There is no indication that something is required to be move between… inserted in different unclaimed containers, a fluidic connection is changed (via valve other structures) between the unclaimed containers, the unclaimed containers are required to be moved, exchanged, coupled, decoupled from something, etc. There is no indication as to what is structurally meant by the “switch” clause.  The further “when” clause is directed to a condition of the unclaimed containers that is never required to occur. See all of such “when” clauses recited in the claims (see also “while” clauses and similar such clauses). 

The claims remain rejected as given herein.   

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
The disclosure is objected to because of the following informalities: The specification should be amended to reflect the current status of all related applications.  
Appropriate correction is required.

Claim Interpretation
Content of Specification 
 (k) CLAIM OR CLAIMS: See 37 CFR 1.75 and MPEP § 608.01(m). The claim or claims must commence on a separate sheet or electronic page (37 CFR 1.52(b)(3)). Where a claim sets forth a plurality of elements or steps, each element or step of the claim should be separated by a line indentation. There may be plural indentations to further segregate subcombinations or related steps. See 37 CFR 1.75 and MPEP 608.01(i)-(p).

	Here, it is noted that although the claims employ various phrases such as “configured to…” phrases that are directed to intended use of positively claimed element relative to other structures and materials not positively claimed as elements of the invention. The claims mentions, microscope slides, containers of reagent, and reagent are not positively claimed as elements of invention, but are mentioned in terms of intended use. They are materials/article intended to be or can be worked upon used with the claimed invention.  A claim is only limited by positively claimed elements. Thus, "[i]nclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims”. MPEP 2115    Material or Article Worked Upon by Apparatus.
It is noted that such as in claim 1, “the configured to hold….” clause of the first is directed to a possibility of use of the vague, broad slide carriers and garage (parking stations). However, no slide carriers nor microscope slides are positively claimed as elements of the invention. The claims are directed to an apparatus not a process of use. There is no requirement for an operator, user, possessor, etc. of the instant apparatus to use the invention in any method at all including that as intended by applicant with any microscope slides, containers, reagent, etc. nor any other unclaimed material or structures. One can use the apparatus however one desires. 
It is noted that the plurality of workstations are not specifically structurally defined within the claim. Any of the further claimed elements can be considered as “workstations”. For 
	It is noted that the terms “at least one…” and “one or more” only requires one.
 	It is noted that the phrase “…of the slide processing apparatus” is redundant, because it is presumed that each element listed, positively claimed is an element of the invention, a slide processing apparatus.
	The various process steps recited throughout the apparatus claims are directed to intended/possible use. There is no requirement for any steps of pumping, heating, delivering, moving, etc. to ever be performed. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2, 4-10, 12, and 15-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
It is noted that the claims are replete with process steps directed to how the apparatus is intended to be used with the unclaimed microscope slides, containers, and reagents. The 
It is unclear which/what slide carriers are being referenced by the phrase, “the slide carriers”. It is unclear if this intended to refer to all of the plurality, a subset thereof, or some other slide carriers. It is presumed to refer to the plurality of slide carriers. If so, then consistent terminology should be employed throughout the claims to reference the same structures. 
It is unclear which/what workstations are being referenced by the phrase, “the workstations”. It is presumed to refer to the plurality of workstations. If so, then consistent terminology should be employed throughout the claims to reference the same structures. 
It is unclear if the entire housing is required to be enclosed. As presently drafted that the housing (not necessarily alone) is only required to define an enclosed chamber. Furthermore, nothing is required to be enclosed in the enclosed chamber. See remarks above, relative to the housing and enclosed chamber. There is nothing precluding the garage from being considered a chamber. It is suggested that the claim be amended to recite “a chamber…” on separated intended line and then provide for what positively claimed elements are located in such chamber. It is unclear what structure disclosed in the specification and drawings is intended to be the housing and enclosed chamber. See remarks above. 
It is unclear what is the structural nexus, relative locations, structural connectivity between the at least one heater and reagent supply and the other positively claimed elements. Neither element is required to be connected to any other claimed element nor in any relative location to the other claimed elements. The claim only provides for the intended use of each relative to unclaimed containers and reagent. There is no requirement for any containers nor 
As to claim 2, it is unclear what is structurally meant by “in fluid communication” because a fluid (gas or liquid) can be communicated between structures without the structures being connected. If applicant intends for the elements to be structurally connected such that liquid can flow from the fluidics module to the staining workstation, then the claim should clearly provide for such. It is further unclear what is the structural nexus of the drying workstation to the prior at least one heater. A heater is a drying workstation.
Claim 2 recites the limitation "the containers held by the reagent supply station".  There is insufficient antecedent basis for this limitation in the claim. There are no containers (container reagent) positively claimed as elements of the invention. See prior remarks above. 
Claim 4 recites the limitation "the microscope slides held by one of the slide of carriers".  There is insufficient antecedent basis for this limitation in the claim. There are no microscope slides positively claimed as elements of the invention. The configured to clause of claim 1 is directed to an intended, possible use of the plurality of slide carriers. See prior remarks above. Furthermore, there is prior recitation that each (nor any one individual) of the plurality of slide carriers is holding nor capable of holding more than one microscope slide. Furthermore, as previously noted, there is no requirement of delivering of any reagent from anywhere to anywhere is never required to occur.  
As to claim 5, it is unclear what is the structural nexus, location, structural connectivity  of the one or more nozzles to the prior positively claimed elements because the configured to 
As to claim 5, it is unclear how one can require, claim relative dispensing angle of structures (microscope slides) that are not required to be present. Whether or not such an angle is achieved or not would not only depend on the presence of the slides, but the actual structure (dimensions and properties) of any slides or anything else one may choose to insert in the device. There is no requirement for one to use any slides in the device furthermore one is not precluding from using slides of design, dimensions, etc. that would not necessarily result in such angles.  See also remarks above, Response to Arguments.
  It is unclear how the apparatus can function as claimed in claims 8 and 19-21. The specification discloses a workstation can include a slide tray tilter (such as a tilt pan) to tilt slides or a workstation is located in a tilt pan (line 1, page 58 of specification referenced by applicant in the response), but does not disclose that the workstation itself can be tilted alone without the apparatus comprising a tilt pan or tilt tray as provided for the claims. Claims 20-21 mention a tilt pan and a tilt tray, respectively. However, neither are positively claimed as elements of the invention. They are mentioned in terms of intended use. Therefore, it is unclear how the 
As to claim 9, it is unclear what is the structural nexus, location, structural connectivity of the slide heater to the prior positively claimed elements because the configured to clause is directed to a possible use or the slide heater relative the unclaimed slides. There is no structural distinction provides for between the prior claimed heater. There is nothing precluding the prior heater from also being used to heat a slide and instant slide heater from being used to a reagent. 
As to claim 10, as previously stated, no slides specimen bearing or not have been claimed as elements of the invention. The claim appears to be redundant in that claim 1 previously states that the at least one transport device can be used to transport slides from the garage to the plurality of workstations. 
It is noted that claim 12 provides for similar language as that of claim 1. Therefore, applicant should see all applicable rejections/remarks above. For example, it is unclear what the structural nexus between all of the claim elements relative to each other. Furthermore, it is unclear what is the structural distinction between the stack of parking stations and plurality of slide process workstations. In view of the specification, they appear to be one in the same. The examiner fails to locate in the specification where the plurality of parking stations are considered as being a stack. It is noted that the parking stations are disclosed as slots in the garage and are not separate elements stacked on top of each other. Therefore, this does not appear to be consistent with the specification.
As to claim 12, it is unclear what is the structural nexus (structural connection, relative structural location) of the plurality of slide carriers to the other positively claimed elements of the invention. The respective “configured to hold“clauses are directed to the intended use of the slide carriers and stack of parking stations relative to unclaimed microscope slides.  See rejection/remarks above directed to claim 1. The claim does not require any microscope slides to be present, held by the plurality of slide carriers nor are any of the plurality of slide carriers required to be present in any of the stack of parking stations.  If applicant intends for the slide carriers to comprise, be holding microscope slides; and each of the parking stations to comprise, be holding, a respective one of the plurality of the parking stations, then the claim should clearly provide for such. Otherwise, the examiner is not to ascertain where the positively elements are located/structurally connected relative to each other. See remarks above. The claim as drafted is directed to a collective of elements that can be possibly used together, but are not required to be structurally connected to each other nor have any specific relative location to each other. A collection of structurally unconnected elements are not a single apparatus.  
As to claim 15, it is unclear what is meant by “further one or more nozzles”. It is presumed applicant is attempting to state “further comprising” as in claim 5. The rejection of claims 5 and 7 is also applicable here to claims 15, 16, and 18 respectively. See above.
As to claim 16, it is unclear how one can require, claim relative dispensing angle of structures (microscope slides) that are not required to be present. Whether or not such an angle is achieved or not would not only depend on the presence of the slides, but the actual structure of any slides or anything else one may choose to insert in the device. There is no 
As to claim 17, see rejection of claim 6 and response to arguments.
As to claim 19-21, see rejection of claim 8 and response to arguments.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-3, 6, 8-14, 17 and 19-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 49 and 53-56 of U.S. Patent No. 7,468,161. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the Patent include the same elements as that of the claims of the instant application and/or equivalents to the instant claimed elements.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Angros; Lee; Angros; Lee H.; Chu, Wei-Sing; Rich, Carl Russell et al.; BARGOOT, FREDERICK G et al.; Hilson, Richard O. et al.; Lapen; Daniel et al.; Rippl; Christopher Mark et al.; Lapen; Daniel et al.; Heid; Hans L. et al.; Ganz; Brian L. et al.; Ganz; Brian L. et al.; Chu; Wei-Sing; .
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN R GORDON whose telephone number is (571)272-1258.  The examiner can normally be reached on M-F, 8-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on 571-272-1267.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/BRIAN R GORDON/Primary Examiner, Art Unit 1798